Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The previous rejection of the claims for reciting an improper Markush group has been obviated by the amendment to the claims.
In the reply of 10 September 2020, Applicant elected Group I and the combination of methylation sites of Table 1:

    PNG
    media_image1.png
    516
    551
    media_image1.png
    Greyscale



In view of the allowability of the elected species, the previously withdrawn subject matter of methods which further genotype for one or more of the additional methylation sites listed in claim 3 and the methylation values listed in claims 7 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because the claims / subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 16 July 2020 as it pertained to the elected combination of 8 methylation sites together with one or more of the methylation sites listed in claim 3, as well as the methylation levels listed in claims 7 and 25, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
B. The closest prior art of Illumina (“Infinium® HumanMethylation450 BeadChip. 2012, available via URL: < illumina.com/content/dam/illumina-marketing/documents/products/datasheets/datasheet_humanmethylation450.pdf>) discloses the HumanMethylation450 BeadChip which comprises a probe to 

    PNG
    media_image2.png
    20
    871
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    17
    633
    media_image3.png
    Greyscale

	The prior art of Johnson et al (Clinical Epigenetics. 2015. 7:75, 12 pages) teaches methods of  detecting the methylation status of a plurality of methylation sites in a DCIS tissue sample comprising genomic DNA treated with bisulfite using the Infinium® 450K methylation BeadChip (i.e., using a probe that is complementary to sequences within 1,000 nucleotides of position 129338335 in chromosome 12).
	However, the prior art does not teach or suggest the presently claimed methods for detecting the methylation status of a ductal carcinoma in situ (DCIS) DNA molecule of a human subject comprising: a) contacting an isolated DCIS cancer cell proliferation DNA molecule from a breast tissue sample of a subject with a bisulfite salt forming a reacted DCIS cancer cell proliferation DNA molecule;  b) contacting the reacted DCIS cancer cell proliferation DNA molecule with probes or primers complementary to a sequence at or within 1000 nucleotides of each of a plurality of methylation sites, wherein the plurality of methylation sites is at position 4714314 in chromosome 1, position 121903470 in chromosome 3, position 44449864 in
chromosome 4, position 157477232 in chromosome 7, position 95941925 in
chromosome 12, position 129338335 in chromosome 12, position 30017283 in
chromosome 19 and position 23016002 in chromosome 20 (with respect to hg19); and c) detecting the presence or absence of uracil in the reacted DCIS cancer cell proliferation DNA molecule at the plurality of methylation sites, to thereby detect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634